DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the claim’s amendment dated 2/9/2021.
Response to Arguments
3.	Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive.
On pages 2-3 of the Applicant’s Remarks, the Applicant mainly asserts that Langer (WO 2015/149097) does not teach “the circumferential edge being defined by the layer structures along the stack”.
The Examiner is not clear what the exact interpretation the Applicant takes is from the claimed language “the circumferential edge being defined by the layer structures along the stack” that supports the Applicant’s argument.  Based on the labels in below figure 1g, WO 2015/149097 does teach “the circumferential edge ”. 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2015/149097.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, WO 2015/149097 teaches a component carrier (9; figure 1g), comprising: 
a stack comprising a plurality of electrically conductive layer structures (2 and 8; figure 1g) and/or electrically insulating layer structures (left 7 and right 7 and 1’; figure 1g); and 
a component (3; figure 1g) embedded in the stack; 
wherein at least a portion of a side wall (top side of 3; figure 1g) of the component is exposed (exposed through “optically relevant side 4”; see English translation provided on 8/3/2020 for figure 1 description); 
wherein the component (3) is embedded in the stack in such a manner that at least five surfaces (see attached English translation for figure 1 description) of the component are covered by the stack, 
wherein the component carrier (see figure 1g) is shaped as a plate with two opposing main surfaces (see label in below figure 1g) and a circumferential edge (see label in below figure 1g), the circumferential edge defined by the layer structures along the stack, wherein the side wall is a part of or is substantially parallel to the circumferential edge and is perpendicular to the main surfaces of the component carrier.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 2, WO 2015/149097 also teaches the component carrier according to claim 1, wherein the side wall of the component is exposed with regard to an environment of the component carrier (see attached English translation for figure 1 description: “In this way, the optically relevant side 4 of the optoelectronic component 3 can communicate with the surroundings of the printed circuit board and emit light into the surroundings or receive light from the surroundings“.  

Regarding claim 3, WO 2015/149097 also teaches the component carrier according to claim 1, wherein the exposed side wall (4; figure 1g) and an adjacent 

Regarding claim 4, WO 2015/149097 also teaches the component carrier according to claim 1, wherein an access recess (space formed by 1’ and 2; see below figure 1g) in the stack exposing the side wall of the component extends (see label in figure below) from a lateral side wall of the stack up to the side wall of the component.  

Regarding claim 5, WO 2015/149097 also teaches the component carrier according to claim 1, wherein an access recess (space formed by 1’ and 2; see below figure 1g) in the stack exposing the side wall of the component extends (see label in figure below) from one of two opposing main surfaces of the stack at least up to the component.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 6, WO 2015/149097 also teaches the component carrier according to claim 4, wherein the access recess is a slit (see label in figure below) having a length in a direction extending parallel to the side wall of the component, being larger than a width in a direction extending perpendicular to the side wall of the component.  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 7, WO 2015/149097 also teaches the component carrier according to claim 4, wherein the access recess is configured as a blind hole (see figure 1g) extending at least up to the component.

	Regarding claim 8, WO 2015/149097 also teaches the component carrier according to claim 6, wherein the component is selected from a group consisting of an electronic component (3 is an optoelectronic component; see attached English translation for figure 1 description).

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG Q DANG/Examiner, Art Unit 2835                                    
/JAMES WU/Primary Examiner, Art Unit 2841